Citation Nr: 0811273	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971, with 2 months and 25 days of additional 
service as per the veteran's Form DD-214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board remanded the veteran's claim for entitlement to 
service connection for pes planus in December 2006 in order 
to obtain recent medical treatment records from the Milwaukee 
VA Medical Center from July 2006 to the present, and to 
provide a VA examination.  Both of these actions were 
completed.  The Board also notes that the issue of 
entitlement to a compensable evaluation for a scar, left 
index finger, was denied in the December 2006 Board decision.  
Therefore, although the issue of entitlement to a compensable 
evaluation for a left finger scar was included on the 
November 2006 VA  Form 8, that issue is no longer in 
appellate status.


FINDING OF FACT

Bilateral pes planus did not have its onset in or is 
otherwise attributable to service.  


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

In this case, the veteran checked "Yes" to foot trouble 
during his August 1967 enlistment examination.  After a 
December 1967 entrance examination, the examiner diagnosed 
the veteran with pes planus, noted to be an additional defect 
added to the above-referenced enlistment examination.  
Therefore, because the veteran noted a history of foot 
problems on entrance, and because the medical examiner 
recorded a diagnosis of preexisting pes planus on his initial 
examination, the Board concludes that the presumption of 
soundness does not attach in this case.  See 38 U.S.C.A. § 
1111.  

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
Federal Circuit summarized the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:  

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Board notes that the veteran filed a claim for service 
connection in August 1985 for a foot condition.  His claim 
was denied in December 1985.  At that time, the RO noted that 
the veteran's service medical records were negative for 
treatment of pes planus following a diagnosis during the 
veteran's December 1967 entrance examination.  In June 2001, 
the veteran filed a claim to reopen his claim for service 
connection.  A July 2002 rating decision denied the veteran's 
request to reopen, stating that new and material evidence had 
not been received.  In December 2006, the Board reopened the 
veteran's claim for service connection upon the receipt of VA 
outpatient treatment records and October 2003 and December 
2004 statement from a podiatry examiner at the Zablocki VA 
Medical Center (VAMC).  


In the October 2003 statement, the VA examiner stated that 
the veteran provided a history of a documented foot condition 
while serving on active duty.  The examiner noted that he had 
not seen evidence to support the veteran's claim.  However, 
the examiner stated that,  "It was more likely than not that 
the veteran's foot conditions (pes planus, abnormal 
pronation, bunions, calluses) may have originated from his 
days in the military.  This would all depend upon his 
activity level, weight that he had to carry, and type of shoe 
gear worn."  In December 2004, the same examiner reiterated 
his prior comments, noting that, after treating the veteran 
and reviewing his medical record, the veteran's foot problems 
most likely originated from his pes planus foot type or a 
condition that was documented while the veteran was in 
service.

Therefore, the veteran has fulfilled his burden, as per 
Wagner, in presenting evidence sufficient to raise the 
possibility of permanent aggravation as a result of his 
active military service.  See also 38 C.F.R. § 3.306.  Now, 
the burden shifts to VA to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C. § 1153.

The veteran was afforded a VA examination in May 2007.  At 
that time, x-ray evidence confirmed shallow arches on 
standing views and calcaneal spurs.  The examiner confirmed 
the diagnosis of pes planus, noting onset prior to active 
military service without permanent aggravation beyond normal 
progression.  The examiner went on to opine that the veteran, 
more likely than not, suffered from neuropathy of the toes 
related to undersized boots during active military service, 
with no current evidence of neuropathy.  Bilateral bunions, 
secondary to chronic pes planus, were noted as well.  
However, the examiner stated that the bunions were not 
related to active military service, as there was no 
indication of bunions on the 1985 VA examination.  Further, 
the examiner diagnosed the veteran with heel spurs, which 
were also unrelated to the veteran's active service.

The Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board attaches significant probative value to the 
opinion of the May 2007 VA examiner in this case because it 
is well reasoned, consistent with other evidence of record, 
included review of the claims file, and is within the 
examiner's area of expertise.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The examiner noted a review of the veteran's claims file, and 
several service medical records were cited, including his 
entrance examination and his initial examination in which pes 
planus was deemed a preexisting condition.  The examiner 
obtained a history from the veteran himself, one that 
included the documentation of foot problems as a teenager.  
The examiner performed a full foot examination, to include x-
rays.

Following the examination, the May 2007 examiner provided an 
unequivocal opinion that the veteran's pes planus, and his 
host of other bilateral foot problems, were in no way related 
to his period of active duty.  The examiner also provided a 
rationale for the veteran's increased, perceived foot pain 
while in service, noting that, more likely than not, the 
veteran suffered from neuropathy of the toes related to 
undersized boots during his time in the military, with no 
current evidence of neuropathy.  

Although the Board does not question the validity of the 
October 2003 or December 2004 VA opinions, proffered by the 
same examiner, both of these opinions are equivocal in 
nature.  In October 2003, the examiner noted that the veteran 
had been plagued by chronic foot pain since his days in the 
military, and that the veteran provided a history relating 
his foot condition to active service.  However, although the 
veteran claimed that his disorders were documented, the 
examiner stated that he had not seen any evidence to confirm 
that statement.  The examiner went on to note that it was 
more likely than that the veteran's foot condition may have 
been caused by his military career [emphasis added].  Then, 
the examiner qualified an already equivocal opinion by noting 
that etiology would be dependant on activity level, weight 
carried, and shoes worn.  

On December 2004, the same examiner provided an additional 
nexus opinion, in which he stated that it was more likely 
than not that the veteran's current foot pain originates from 
"his pes planus foot type; or condition that was documented 
while the veteran was in service [emphasis added]."  
Therefore, this opinion is also equivocal, as it noted that 
the veteran's pain may have originated from his pes planus 
foot type, and not directly from military service.  He then 
went on to say that the pain may have originated from a 
condition that existed while in service, but did not state 
that any condition, to include pes planus, was permanently 
aggravated therein.

Although the veteran contends that his bilateral pes planus 
is etiologically related to his period of service, the Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his condition, as the 
veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  The Board notes that the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The veteran's complaints that he had 
increased foot pain while in service would also be something 
that he could attest to based on first-hand knowledge.  Such 
a statement is severely undermined, however, by the fact that 
the service medical records are devoid of any findings of 
ongoing treatment during service, and by evidence that his 
disorder preexisted his military career.  Moreover, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Further, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In sum, the evidence clearly demonstrates that the veteran's 
bilateral pes planus was not incurred in or permanently 
aggravated by his period of active service.  This condition 
existed upon entry into service, as shown on the SF88 and 
addendum thereto.  VA has met its burden and demonstrated 
that any increase in the veteran's bilateral pes planus 
during service was due to the natural progress of the 
disease.  While the Board recognizes the veteran's sincere 
belief in the merits of his claim, the preponderance of the 
evidence is against a finding of service connection in this 
instance.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify veterans and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
veteran prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
veterans, essentially providing that VA will make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In September 2001, prior to its adjudication of this claim, 
the RO provided notice to the veteran regarding the VA's duty 
to notify and to assist.  Although the veteran was aware that 
it was ultimately the veteran's responsibility to give VA any 
evidence pertaining to the claim, the VCAA notification was 
incomplete.  Specifically, the VCAA notification instructed 
the veteran to provide any relevant evidence in his 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the veteran about the information and 
evidence that VA will seek to provide; (3) informed the 
veteran about the information and evidence that the veteran 
is expected to provide; and (4) requested that the veteran 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  However, the notice failed to 
include the necessary language regarding the standard for 
submission of new and material evidence.  However, that 
deficiency was rendered moot when the veteran's claim to 
reopen was granted in a December 2006 Board decision.  

Further, the Board notes that the veteran was provided 
notice, to include the legal criteria to establish a claim 
for submission and acceptance of new and material evidence, 
as well as the criteria necessary to establish service 
connection by way of aggravation of a preexisting disorder, 
in August 2003.  An updated VCAA notice was sent in November 
2003.  Thus, Board finds any notice deficiency to be a 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Because the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.

Further, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

Service connection for bilateral pes planus is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


